Hon. William J. Spampinato Columbia County Attorney
You state that the Columbia County board of supervisors now uses adjusted weighted voting based upon 1970 census figures. You ask when the voting weights must be modified to reflect the results of the 1980 census.
We know of no statutory or judicial rule prescribing how long a time is permitted for a municipal legislative body to reapportion itself or change the number of votes of its members after it receives official certification of the census figures, but obviously it should be done as soon as reasonably possible to avoid undue continuation of unconstitutional representation.
We draw to your attention Municipal Home Rule Law § 10 subd 1 par (ii) (a) subpar 13 cl (f), which provides:
  "(f.) Notwithstanding any inconsistent provisions * * * no local government may restructure its local legislative body (pursuant to provision of this chapter or any other provision of law) more than once in each decade commencing with the year nineteen hundred seventy; provided, however, that this prohibition shall not prevent the periodic adjustment of the weight of the votes of representatives * * * where an existing plan distributes the votes of representatives on such a basis."
This statute, by allowing periodic adjustment of the weight of votes as an exception to the prohibition against more than one "restructuring" during a decade, demonstrates that an adjustment of the weight of votes would be a "restructuring" during the 1980's decade. Thus, if your board of supervisors now modifies its weighted voting plan, that adjustment would preclude any subsequent "restructuring" until after the 1990 census other than the periodic adjustment of the number of votes a member could cast as authorized by the exception. Your county would be locked into adjusted weighted voting for another decade.
Your municipal governing body should decide now whether to use adjusted weighted voting in the 1980's or change to a different representation plan. The determination should be formalized by resolution. If use of adjusted weighted voting is decided upon we suggest that arrangements be made to obtain the services of a computer expert in order that the new weights can be determined without delay once the census figures have been received so the local law to change the number of votes of the members can be acted upon expeditiously.
In our opinion, if a municipal governing body decides to use adjusted weighted voting based on the 1980 census figures, it should pass a resolution to that effect, arrange for a computer expert to be ready to produce the plan when the census figures have been certified to the municipality and then pass the necessary local law as soon as possible after the computer expert has produced the plan.